DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 06/23/2020.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 10, 19 and dependent claims 3, 8-9, 12, 17-18, 20 to include new/old limitations in a form not previously presented necessitating new search and considerations.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim elements lack proper antecedent basis:
-- the one of more features of the file -- in claim 2 line 1.

The following claim language is not clearly understood:

Claim 1 lines 4-6 recites “selecting, an algorithm…to identify one or more features of data included in the file”. It is unclear if the file data is accessed and scanned for the determination of features or features is determined based on the type of the file without accessing the data within the file. Similarly, claim 1 lines 7-8 recites “executing the algorithm to identify the one or more features of the data” without reciting if the data feature is based on the file type or file is accessed for the determination.

Claim 2 recites “the one or more features of the file”, while claim 1 recites “one or more features of data included in the file”. It is unclear if the feature of the file or feature of the data in the file or both are being referred to.

Claim 3 recites “predict one or more sequences of the one or more features of the file according to the text, alphanumeric character or symbols of the file”. It is unclear if the one or more sequences of the one or more features of the file or one or more features of the data in the file.

Claim 1 line 5 recites “one or more features of data included in the file” and later claim dependent claim 9 lines 2-3 recites “applying…features and data from the record to the application from the listing of the one or more applications”. It is unclear if the features of data or features and data are being referred and if the features of the data is used for selecting the application or features of data is being applied to the application.

Claims 10 and 19 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application. 


 Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: Statutory category? - Yes
	claims 1-20: Yes 

Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “selecting, by the device according to a file type of the file, an algorithm from a plurality of algorithms stored on the device to identify one or more feature of the data included in the file” and “determining, by the device, according to the identified one or more features of the data in the file, one or more applications to execute the file on the client device” (abstract idea: observe/judge/ compare and evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	
Additional elements of claim 1: method (generic computing method),  receiving, by a device comprising one or more processors coupled with memory, a file from a user of a client device (pre-solution activity); executing, by the device, the selected algorithm on the data included in the file to identify the one or more features of the data (extra-solution activity of executing); providing, by the device to the user through the client device, a listing of the one or more applications to cause the client device to launch an application of the one or more applications to execute the file (post-solution activity).  

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 (insignificant and/or WURC)

First, claims 1-9 are directed to a method and falls in the “process” category of statutory subject matter of 35 U.S.C. § 101. Similarly, Claims 10-18 recites a system comprising one or more processor and falls within the “machine” category of statutory subject matter of 35 U.S.C. § 101. Claims 19-20 recites a non-transitory computer readable medium and falls within the “manufacture” category of the 35 U.S.C. § 101. Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to selecting an algorithm to identify features of data included in the file, and determining and providing application to execute the file based on the identified feature of the data in the file, according to the broadest reasonable interpretation of the claim. The claim elements of “selecting, by the device according to file type of the file, an algorithm from the plurality of algorithms stored in the device to identify one or more feature of data included in the file” and “determining, by the device, according to the identified one or more features of the data in the file, one or more applications to execute the file on the client device” as drafted, is a method, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, claim elements of “selecting, by the device according to file type of the file, an algorithm from the plurality of algorithms stored in the device to identify one or more feature of data included in the file”, involves selection of an algorithm based on file type, which is a combination of observation, evaluation, judgement and opinion and is a mental process abstract idea. Similarly, claim elements of “determining, by the device, according to the identified one or more features of the data in the file, one or more applications to execute the file on the client device”, that requires determination of application based on feature of the data in the file and is a combination of observation, evaluation, judgement and opinion. As such, these claim elements can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites a mental process abstract idea   (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of method (i.e. generic computing method),  receiving, by a device…, a file from a user of a client device (i.e. pre-solution activity); executing, by the device, these selected algorithm on the data included in the file to identify the one or more features of the data (i.e. extra solution activity); providing, by the device to the user through the client device, a listing of the one or more applications to … execute the file (i.e. post-solution activity). These additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, receiving, by a device…, a file from a user of a client device is an insignificant pre-solution activity performed by a generic computer. Similarly, claim elements of “providing, by the device …to the user through the client device, a listing of the one or more applications …to execute the file” is an example of insignificant post-solution activity as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement i.e. inventive concept or tie the claim elements to specific improvement in technology as described in the specification. These additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding the processors, memories, tangible storage media, “computer program product, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. It has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement), see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements as recited in the independent claim 1 are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, references cited in IDS filed on 02/04/2021, PTO-892) and are not sufficient to amount to significantly more than the judicial exception. Therefore, claim 1 is not patent eligible.


Independent claims 10 and 19 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate the abstract idea into practical application nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-9, 11-18 and 20 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 

Therefore, the claim(s) 1-20 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating the exception into practical application or significantly more.

Participation in DSMER Pilot Program

Applicant has elected to file the request for participation in the “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program (PTO/SB/456).” Therefore, the instant application is considered under DSMER pilot program.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. (US 8,566,329 A1, hereafter Freed)  in view of Zahl et al. (US 2019/0260836 A1, hereafter Zahl).

Zahl was cited in the last office action.


As per claim 1, Freed teaches the invention substantially as claimed including a method comprising: 
receiving, by a device comprising one or more processors coupled with memory, a file from a user of a client device (col 9 lines 35-43 fig 7 obtain media file 702 computing device, downloading, any appropriate file or object col 14 lines 28-40 user / client device); 
selecting, by the device according to a file type of the file, an algorithm from a plurality of algorithms stored on the device to identify one or more features of data included in the file (col 7 lines 40-47 selection, tag, suggestion, algorithm, different for audio files than for images or various other types of objects, tags, media item, other files fig. 5 506 col 9 lines 45-50  fig 7 determining, one or more aspects of media file 704 contents of the file, tags, media file 708; col 6 lines 50-67 col 7 lines 1-40 fig. 4-5); 
executing, by the device, the selected algorithm on the data included in the file to identify the one or more features of the data (col 2 lines 1-5 utilize one or more tag suggestion algorithms to suggest various tags or tag combinations that user can select to associated with a particular file or object col 6 lines 24-30 suggestion algorithm, select, fixed/flexible number of tags from ranked order of potential tags col 9 lines 59-67 fig. 7 generate ranked selection of tags 710 col 10 lines 13-30); 
determining, by the device, according to the identified one or more features of the data in the file (col 2 lines 1-5 utilize one or more tag suggestion algorithms to suggest various tags or tag combinations that user can select to associated with a particular file or object col 6 lines 24-30 col 9 lines 59-67 fig 7 710 ), one or more applications to execute the file on the client device; and 
providing, by the device to the user through the client device, a listing of the one or more applications to cause the client device to launch an application of the one or more applications to execute the file.


Freed doesn’t specifically teach determining, by the device, according to the identified one or more features of the data in the file, one or more applications to execute the file on the client device; and 
providing, by the device to the user through the client device, a listing of the one or more applications to cause the client device to launch an application of the one or more applications to execute the file.

	Zahl, however, teaches determining, by the device, according to the identified one or more features of the data in the file, one or more applications to execute the file on the client device ([0008] obtain, ranked list of application, that are authorized to open the file and/or other files e.g. based on the type of file, negotiation, best suited application, feature, interact, content of files [0009] provision information about the file, information include capabilities associated with file data consumption, arranging, processing the contents of the file [0012] capabilities, generated, based, contents of the file [0015] feature used to compose the content of the file, identify application [0041] evaluate the contents); and 
providing, by the device to the user through the client device, a listing of the one or more applications ([0030] application, includes, in the ranked list, order to provide user with improved experience [0008] device, obtain, ranked list of application that are authorized to open the file [0047] fig 2A invoke the best suited app 226 [0062] user, display) to cause the client device to launch an application of the one or more applications to execute the file (fig. 3 310 312 cause the application to open the file 314 ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Freed with the teachings of Zahl of obtaining the list of determined multiple applications that can open/display files and selecting the best suitable application based on the capabilities generated according to the content of the files to improve efficiency and allow determining, by the device, according to the identified one or more features of the data in the file, one or more applications to execute the file on the client device; and providing, by the device to the user through the client device, a listing of the one or more applications to cause the client device to launch an application of the one or more applications to execute the file to the method of Freed as in the instant invention.



As per claim 2, Freed teaches determining, by the device, whether the one or more features of the file include one of: 
text, alphanumeric characters or symbols (fig. 7 determine one or more aspects of the media file col 13 lines 32-37 generate content such as text, graphics, audio, video); and 
determining, by the device, the file type of the file (col 10 lines 37-41 type of file col 9 lines 50-55 type of media file).


As per claim 4, Freed teaches executing, by the device, the algorithm to classify an image of the file (fig 7 obtain media file 702 determine one or more aspects of media file 704 col 3 lines 20-33 tagging various files and objects, image, location col 3 lines 45-65 tag suggestion application, terms/phrases, potential tags for the image, determine tags col 2 lines 1-10 tag suggestion algorithm col 3 lines 7-20 name of an object in an image, col 3 lines 20-40 tagging various files and objects, identify of at least one object in the image based on direction and location); and 
determining, by the device responsive to executing the algorithm, one or more objects according to the image of the file (col 3 lines 7-20 name of an object in an image, col 3 lines 20-40 tagging various files and objects, identify of at least one object in the image based on direction and location, col 4 lines 55-65 identify tags, object in the image, image recognition col 8 lines 26-35 tags, help, locate/identify, information, fig. 7 generate ranked selection of tags 702 enable searching for media file by stored tags).

As per claim 5, Zahl teaches: 
filtering, by the device according to the file type of the file, a plurality of applications to execute the file ([0008] ranked list of applications that are authorized to open the file and/or other files e.g. based on the type of file [0004] multiple application, prioritized list of application, open files); and 
generating, by the device, a first subset of the plurality of applications to execute the file ([0008] ranked list of applications that are authorized to open the file and/or other files, alter the priority of the application included in the ranked list [0004] multiple application, prioritized list of application, open files).  

As per claim 6, Zahl teaches: 
filtering, by the device according to the one or more features, the first subset of the plurality of applications to generate a second subset of the plurality of applications to execute the file ([0008] ranked list of applications that are authorized to open the file and/or other files e.g. based on the type of file, alter the priority of the application included in the ranked list [0004] multiple application, prioritized list of application, open files); and 
determining, by the device, scores for applications included in the second subset according to the one or more features and the user of the client device ([0008] ranked list of application, alter the priority of application [0050] ordered ranking).  

As per claim 7, Zahl teaches: 
selecting, by the device from the second subset, the one or more applications for the listing of the one or more applications ([0008] which application on the ranked list is best suited to open the file) according to the score assigned to each of the applications included in the second subset ([0008] ranked list of applications that are authorized to open the file and/or other files e.g. based on the type of file, alter the priority of the application included in the ranked list).  

As per claim 8, Freed teaches transmitting, by the device to a service associated with the device, a request for a record associated with the user (col 12 lines 61-67 device, send/receive requests, convey information to the users col 13 lines 33-38 access control services, data store, able to generate content, served to user); and 
receiving, by the device from the service, a response including the record associated with the user (col 12 lines 61-67 convey information back to the users of the device ).  

As per claim 9, Freed teaches 454820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON)applying, by the device, the one or more features and data from the record (col 2 lines 1-5 utilize one or more tag suggestion algorithms to suggest various tags or tag combinations that user can select to associated with a particular file or object col 6 lines 24-30 col 9 lines 59-67 fig 7 710).  
Zahl teaches remaining claim elements of applying, by the device, the one or more features and data from the record to the application from the listing of one or more applications prior to executing the application for the user ([0030] application, includes, in the ranked list, order to provide user with improved experience [0008] device, obtain, ranked list of application that are authorized to open the file [0037] at run-time, identify the best suited application to open the file, best satisfy capabilities for contents of the file[0047] fig 2A invoke the best suited app 226 [0062] user, display fig. 3 310 312 cause the application to open the file 314).

Claim 10 recites  a system comprising: a device comprising one or more processors coupled to memory, the device configured to perform limitations similar to those of claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites the system of claim 10 to perform limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 13 recites the system of claim 10 to perform limitations similar to those of claim 4. Therefore, it is rejected for the same rational.
Claim 14 recites the system of claim 10 to perform limitations similar to those of claim 5. Therefore, it is rejected for the same rational.
Claim 15 recites the system of claim 10 to perform limitations similar to those of claim 6. Therefore, it is rejected for the same rational.
Claim 16 recites the system of claim 10 to perform limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 17 recites the system of claim 10 to perform limitations similar to those of claim 8. Therefore, it is rejected for the same rational.
Claim 18 recites the system of claim 10 to perform limitations similar to those of claim 9. Therefore, it is rejected for the same rational.
Claim 19 recites a non-transitory computer-readable medium, comprising instructions that, when executed 47 4820-4884-0893.1Atty. Dkt. No. 099011-4829 (19-0182-USOIBYCON) by the processor of a device, cause the processor to perform limitations of claim 1. Therefore, it is rejected for the same rational.
Claim 20 recites the computer-readable medium of claim 19, further comprising instructions that cause the processor to perform limitations of claims 8 and 9. Therefore, it is rejected for the same rational.

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Zahl, as applied to above claims, and further in view of Wang et al. (US Pub. No. 2021/0081695 A1, hereafter Wang).

As per claim 3, Freed teaches text, alphanumeric characters or symbols of the file (fig. 7 determine one or more aspects of the media file col 13 lines 32-37 generate content such as text, graphics, audio, video col 10 lines 37-41 type of file col 9 lines 50-55 type of media file).

Freed and Zahl, in combination, do not specifically teach executing, by the device, the algorithm to predict one or more sequences of the one or more features of the file according to text, alphanumeric characters or symbols of the file and determining, by the device responsive to executing the algorithm, the one or more sequences of the file.

Wang, however, teaches executing, by the device, the algorithm to predict one or more sequences of the one or more features of file ([0068] predicting of text region contour points [0090] sequence of the predicted contour points [0156] obtain sequence feature information) according to text, alphanumeric characters or symbols of the file ([0068] according to feature information of the text enclosing region [0156] encoding, feature, text region); and 
determining, by the device responsive to executing the algorithm, the one or more sequences of the file ([0157] decoding of the sequence feature information, to obtain a character position/category in the text region [0158] obtaining the sequence feature information).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Freed and Zahl with the teachings of Wang of predicting the text contour and determining sequence of predicted contour based on feature information of text enclosing region to improve efficiency and allow executing, by the device, the algorithm to predict one or more sequences of the file according to text, alphanumeric characters or symbols of the file and determining, by the device responsive to executing the algorithm, the one or more sequences of the file to the method of Freed and Zahl as in the instant invention.

Claim 12 recites the system of claim 10 to perform limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

Examiners Note

Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Response to Arguments

The previous 112(f) interpretation of the claims have been withdrawn.
The previous 112(b) rejections have been withdrawn. However, some new rejections have been made.
The previous 35 U.S.C. § 101 interpretation of the claims have been maintained.
Applicant’s arguments file on 06/23/2022 have been considered but are moot in view of the new ground of rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHOI; Chan-hee (US-20150206530-A1) teaches Interactive System, Display Apparatus, And Controlling Method Thereof
Lin; Guan-Rong (US-20140068676-A1) teaches Method And System For Video Collection Management, Invalid Video Replacement And Continuous Video Replay
ZHU; Shaolong (US-20170171621-A1) teaches Method and Electronic Device for Information Processing

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195